      Case 6:19-cv-06601-EAW-MJP Document 18 Filed 12/05/19 Page 1 of 4




IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


MICHAEL J. CORDARO,

                               Petitioner,
                                                                      19-CV-6601 MAT
               vs.

DEPARTMENT OF DEFENSE,

                              Respondent.


                                             ANSWER


       Respondent, by and through its attorneys, James P. Kennedy, Jr., United States

Attorney, Kathryn L. Smith, Assistant United States Attorney, of counsel, hereby answers

and responds to the pro se Petitioner’s Complaint1 upon information and belief as follows:


       1.      The allegations contained in paragraph 1 regarding whether Petitioner had

another case before the United States Court of Appeals for the Federal Circuit or a United

States district court are denied for lack of information and belief. The allegation that

Petitioner does not have a case before the Equal Employment Opportunity Commission is

denied.


       1
            This action arises from Petitioner’s appeal to the Merit Systems Protection Board
(“MSPB”) of his September 2018 removal from federal employment. Plaintiff’s “mixed case”
appeal alleged misapplication of management standards and illegal discrimination based on gender,
i.e. male. On or about July 1, 2019, Petitioner appealed the MSPB’s Initial Decision affirming his
termination to the United States Court of Appeals for the Federal Circuit and, on July 11, 2019, filed
an informal brief with the Circuit Court. Finding that it did not have jurisdiction to hear mixed
case MSPB appeals, the Circuit Court ordered the transfer of Petitioner’s appeal to the District Court
for the Western District of New York on August 16, 2019. Because Petitioner has not filed a
complaint in the transferred case, Respondent answers Petitioner’s informal brief appearing at Doc.
No. 9 (pp. 58-160 in Doc. No. 13) as though it were a pleading under Rule 8(a) of the Federal Rules
of Civil Procedure.
      Case 6:19-cv-06601-EAW-MJP Document 18 Filed 12/05/19 Page 2 of 4




       2.     The allegations contained in paragraph 2 alleging that the Merit Systems

Protection Board incorrectly decided facts or incorrectly failed to take facts into account are

denied.


       3.     The allegations contained in paragraph 3 alleging that the Merit Systems

Protection Board applied the wrong law are denied.


       4.     The allegations contained in paragraph 4 that the Merit Systems Protection

Board failed to consider important grounds for relief are denied.


       5.     The allegations contained in paragraph 5, including the referenced

attachments, alleging other reasons why the Merit Systems Protection Board decision are

vague and incomprehensible. To the extent an answer is required, Respondent denies the

allegation, including all allegations referenced in the complaint attachments.


       6.     The allegations contained in paragraph 6 regarding what action the Petitioner

would like the court to take is a request for relief, to which no response is required. In the

event that these allegations are deemed to be factual in nature, or that a response is required,

they are denied.


       7.     The allegation contained in paragraph 7 regarding the necessity of oral

argument is a court procedural question to which no answer is required.


                                       General Denial


       Respondent denies each and every allegation in this Complaint not specifically

admitted or denied in some manner.
                                               2
      Case 6:19-cv-06601-EAW-MJP Document 18 Filed 12/05/19 Page 3 of 4




                                     Affirmative Defenses


       1.     The Complaint fails to state a claim upon which relief can be granted.


       2.     The district court lacks jurisdiction over some or all of the allegations in the

Complaint.


       3.     Petitioner failed to exhaust his administrative remedies.


       4.     The decision of the Merit Systems Protection Board was neither arbitrary,

capricious, nor an abuse of discretion, was consistent with applicable law, and was

supported by substantial evidence.


       5.     At all times and in all matters relevant to the Complaint, Respondent acted in

good faith.


       6.     At all times and in all matters relevant to the Complaint, Respondent, its

agents, officers, and employees, acted in accordance with the laws of the United States.


       7.     Respondent had legitimate non-discriminatory and non-pretextual reasons for

the actions at issue in Petitioner’s Complaint.


       8.     Respondent did not discriminate against Petitioner on the basis of his sex.


       9.     Respondent has articulated reasons for its actions and Petitioner cannot show

evidence that the Agency’s reason for its action was pre-textual.


       10.    To the extent damages are recoverable against Respondent; Petitioner is not

entitled to recover prejudgment interest.
                                                  3
      Case 6:19-cv-06601-EAW-MJP Document 18 Filed 12/05/19 Page 4 of 4




         11.   Petitioner failed to mitigate his damages.


         WHEREFORE, Respondent demands judgment dismissing the Petitioner’s

Complaint in this action and for whatever further relief the Court may deem just and

proper, including fees and costs.


Dated:         Rochester, New York,
               December 5, 2019

                                                   JAMES P. KENNEDY, JR.
                                                   United States Attorney



                                            BY:    s/KATHRYN L. SMITH
                                                   Assistant United States Attorney
                                                   United States Attorney's Office
                                                   Western District of New York
                                                   100 State Street, Suite 500
                                                   Rochester, New York 14614
                                                   Telephone: 585/263-6760
                                                   Kathryn.L.Smith@usdoj.gov

TO:      Temple L. Wilson, Esq.
         Assistant General Counsel
         Employment and Administrative Law
         Defense Contract Audit Agency




                                               4
